DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated March 25, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s amendments filed February 4, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 20-21 for containing an improper Markush grouping, the rejection is withdrawn in view of the cancellation of the rejected claims.
With regard to the rejection of claims 18-21 under 35 USC 102(a)(1), as well as the rejection of claims 24-27 under 35 USC 103, Applicants traverse the rejections on the following grounds, each of which has been considered but was not found to overcome the rejection.  Applicant contends that claim 18 as amended is not anticipated because Christen does not describe a method of preventing or treating ventricular arrhythmia in a subject caused by QT space prolongation induced by the elected fluoroquinolone drugs comprising administering the elected species of ATT.  This traversal was not found to be persuasive at least because the claim recites that the method includes prevention of ventricular arrhythmia.  Administering the same exact substances (i.e. a fluoroquinolinone antibiotic and ATT) would necessarily have the same effect as claimed, since the properties of a compound are inseparable from the compound itself.  The claim recites prevention of a condition in a subject, which does not require the subject to actually have the claimed condition.  The only active steps required by the claimed method are that the subject be exposed to an inductive drug (the fluoroquinolone in the prior art), and then administered the elected substance ATT.  Since the prior art teaches each of these limitations/active steps, the prior art necessarily reads on the claimed method and the claims are anticipated or obvious as described in the rejections below.  Notably, the new ground of rejection is based on Applicant’s amendment to require preventing or treating ventricular arrhythmia, as well as the addition of new claims.

Restrictions/Elections
Newly added claims 37-40, 43-54 and 57-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  In accordance with MPEP  818.01, “Election becomes fixed when the claims in an application have received an action on their merits by the office.” MPEP 818.02(a) states that “The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) which has been filed for the application.  Subsequently presented claims to an invention other than acted upon should be treated as provided in MPEP 821.03.”
In particular, the newly added claims noted above read on a non-elected scope since the claims do not encompass the species elected for examination.  Therefore, had the claims been originally present, they would have been withdrawn from consideration, until such a point as the full scope of the generic or linking claim (i.e. claim 18) is found allowable.  Since applicant has received an action on the merits for the originally presented invention/species, this invention has been constructively elected by original presentation for prosecution on the merits.  
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of ATT and fluoroquinolones were not found to make a contribution over the prior art (see rejections herein).  Therefore, the search of the Markush-type claim will not be extended at this stage of prosecution.

Status of Claims
Claims 18, 19, 23-27 and 37-64 are currently pending, according to the claim amendment dated February 4, 2022.  Claims 37-40, 43-54 and 57-64 read on a non-elected invention and are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 18, 19, 23-27, 41, 42, 55 and 56 read on the elected invention and are currently under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 23, 41, 42, 55 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0187067 (“the ‘067 publication”).
The ‘067 publication teaches the use of the compound anethole-dithiolethione (also known as anethole trithione or ATT [see paragraph [0001]], the elected species of mitochondrial ROS inhibitior).  The reference further discloses that fluoroquinoline antibiotics are widely used and generally well-tolerated, but that they have a side effect of tendinopathies, which were found to be remedied by the administration of ATT in subjects having or at risk for having such side effects due to their exposure to a quinolone antibiotics.  The administration of ATT for this purpose is disclosed, for example, at paragraph [0011], with the results of said administration described in paragraph [0013]. In particular, the administration of ATT after dosing with pefloxacin (Figure 1), norfloxacin (Figure 2), ciprofloxacin (Figure 3) and ofloxacin (Figure 4) is disclosed.
Notably, the only required active step is administering the elected ATT to a subject where the subject has also been exposed to an inductive drug.  Conducting the same active step would necessarily have the same recited effect, especially since the prior art teaches said administration in order to prevent side effects from fluoroquinolone drug administration.  Since the prior art teaches all required limitations, the claims are anticipated.  It is suggested that in order to overcome this rejection, the recitation of “preventing” is deleted such that the portion of the scope which would allow the subject to actually not yet have ventricular arrhythmia would no longer be claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0187067 (“the ‘067 publication”).
The ‘067 publication teaches the use of the compound anethole-dithiolethione (also known as anethole trithione or ATT [see paragraph [0001]], the elected species of mitochondrial ROS inhibitior).  The reference further discloses that fluoroquinoline antibiotics are widely used and generally well-tolerated, but that they have a side effect of tendinopathies, which were found to be remedied by the administration of ATT in subjects having or at risk for having such side effects due to their exposure to a quinolone antibiotics.  The administration of ATT for this purpose is disclosed, for example, at paragraph [0011], with the results of said administration described in paragraph [0013]. In particular, the administration of ATT after dosing with pefloxacin (Figure 1), norfloxacin (Figure 2), ciprofloxacin (Figure 3) and ofloxacin (Figure 4) is disclosed.
Notably, the only required active step is administering the elected ATT to a subject.  Conducting the same active step would necessarily have the same recited effect, especially since the prior art teaches said administration in order to prevent side effects from fluoroquinolone drug administration.  
Further, the prior art teaches that the ATT can be used in a form containing from 10 to 200 mg and can be administered in doses of from 10 to 200mg/day, which overlaps with the ranges of dosages recited in dependent claims 24-27.
With regard to the overlapping ranges of dosages, MPEP 2144.05 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992);
Further, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699